In an opinion dated February 18, 1966 (174 Ct. Cl. 398, 356 F. 2d 535), the court held that plaintiffs were entitled to recover on certain claims respecting their Capehart Housing Act contract to construct for the Air Force a 220-unit housing project at Suffolk County Air Force Base, New York, and returned the case to the Trial Commissioner to determine the amount of recovery. On December 30, 1969, Commissioner Mastin G. White filed a printed report, containing an opinion, findings of fact, and recommended conclusion of law relative to the amount of plaintiffs’ recovery; on March 30, 1970, Commissioner White filed a memorandum report recommending that, in accordance with the opinion of the court and the stipulation of the parties, judgment be entered for plaintiffs in the sum of $166,347, which recommendation is adopted by the court. On April 3, 1970, the court entered judgment for plaintiffs in said amount.